Citation Nr: 0740028	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  04-37 839A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome (CTS).

3.  Entitlement to service connection for a bilateral hearing 
loss disability.

4.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to May 
1966; February 1968 to October 1968; December 1968 to October 
1974; and October 1980 to December 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in June 2003 
and April 2006 of the St. Louis, Missouri, Regional Office 
(RO) of the Department of Veterans Affairs (VA).

The veteran participated in a Travel Board hearing with the 
undersigned Veterans Law Judge in September 2007.  A 
transcript of that proceeding has been associated with the 
veteran's claims folder.  The Board notes that during the 
Travel Board hearing the veteran withdrew his claim of 
entitlement to service connection for blood clots.

The Board also notes that the veteran filed claims of 
entitlement to service connection for a left ankle 
disability, a nasal fracture and rhinitis in September 2004.  
A rating decision dated in May 2006 granted the veteran's 
claims of entitlement for a left ankle disability and a nasal 
fracture, assigning noncompensable disability ratings.  The 
rating decision denied service connection for rhinitis.  The 
veteran submitted a timely notice of disagreement in June 
2006 and the RO issued a statement of the case in May 2007.  
It does not appear that the veteran submitted a timely VA 
Form 9 to perfect his appeal.  As such, the Board does not 
have jurisdiction to adjudicate these claims.

The issue of entitlement to service connection for migraine 
headaches is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The veteran will be 
notified if any further action on his part is required.


FINDINGS OF FACT

1.  The veteran's current heart condition is not the result 
of a disease or injury in service and may not be presumed to 
be related thereto.

2.  The veteran's bilateral CTS is not the result of a 
disease or injury in service.

3.  The veteran does not have a bilateral hearing loss 
disability for VA purposes.


CONCLUSIONS OF LAW

1.  The veteran's heart condition was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2007).

2.  The veteran's bilateral carpal tunnel syndrome was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304 (2007).

3.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may sensorineural hearing 
loss be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1112, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Prior to the initial adjudication of the veteran's claims, 
letters dated in November 2002, June 2003 and February 2005 
fully satisfied the duty to notify provisions.  See 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(b)(1) (2007); Quartuccio, at 187.  The aforementioned 
letters informed him that additional information or evidence 
was needed to support his claims, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-21.  

The VCAA notice provided to the veteran prior to adjudication 
failed to provide notice of the fourth element, viz., that 
the claimant should provide any evidence relevant to the 
claim in his possession to VA.  See Pelegrini II, supra.  
Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (2007).  The Secretary has 
the burden to show that this error was not prejudicial to the 
veteran.  Id., at 17.  Lack of prejudicial harm may be shown 
in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Id., at 14; see also Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The November 2002, June 2003 and February 2005 letters 
informed the veteran that additional information or evidence 
was needed to support his claims, and asked him to send the 
information or evidence to VA and provided examples of the 
types of evidence, both medical and lay, that could be 
submitted.  The Board concludes that a reasonable person 
could be expected to understand that any relevant evidence 
should be submitted during the development of the claims.  
See Pelegrini II, at 120-21.  Accordingly, the Board 
concludes that the failure to provide VCAA compliant notice 
was harmless.  The Board may proceed with consideration of 
the claims on the merits.  See Sanders, supra; see also 
Simmons v. Nicholson, 487 F. 3d 892 (2007).

Since the Board has concluded that the preponderance of the 
evidence is against the claims of entitlement to service 
connection for a heart condition, CTS and bilateral hearing 
loss, any questions as to the appropriate disability ratings 
or effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

Regarding the veteran's claim of entitlement to service 
connection for bilateral hearing loss, the veteran was 
afforded a VA medical examination in December 2005 to obtain 
an opinion as to whether his bilateral hearing loss could be 
directly attributed to service.  Further examination or 
opinion is not needed on the hearing loss claim because, at a 
minimum, there is no persuasive and competent evidence that 
the claimed condition may be associated with the veteran's 
military service.  The veteran also does not have diagnosed 
hearing loss for VA purposes.  This is discussed in more 
detail below.  


Regarding the veteran's claims of entitlement to service 
connection for a heart condition and CTS, the veteran was not 
provided VA examinations.  VA's duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim, as defined by law.  The case of McLendon v. Nicholson, 
20 Vet. App. 79 (2006), held that an examination is required 
when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case. 

The Board concludes that examinations are not needed in this 
case because the only evidence indicating the veteran 
"suffered an event, injury or disease in service" that 
caused his heart condition and his CTS, is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms".  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the veteran's claims since it could not 
provide evidence of past events.
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection, Generally

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b) (2007).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2007).

Where a veteran had active and continuous military service 
for 90 days or more during a period of war, and a heart 
disorder or sensorineural hearing loss (as an organic disease 
of the nervous system) becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in, or aggravated by, service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A.  Heart Condition and Bilateral Carpal Tunnel Syndrome

The veteran contends that his current heart condition, to 
include two myocardial infarctions, is the result of 
stressful incidents he experienced in service.  Specifically, 
the veteran noted an incident in 1975 when he was aboard the 
U.S.S. BELKNAP, which was hit by the U.S.S. JOHN F. KENNEDY, 
an aircraft carrier.  He also contends that his current CTS 
is the result of his duties as a cook during his time in 
service.

Review of the veteran's service medical records does not 
reveal any complaints or treatment for any cardiac or wrist 
problems.  The veteran's claims fail the second prong of 
Hickson.  See Hickson, supra.  There is also no indication in 
the record that the veteran sought treatment for either of 
these conditions within one year of discharge from service.

The Board concedes that the veteran currently suffers from a 
heart condition and bilateral CTS.  The veteran has submitted 
a significant amount of both private and VA medical evidence 
that establishes these diagnoses.  The veteran has been 
diagnosed with coronary artery disease and ischemic heart 
disease and underwent surgery for bilateral carpal tunnel 
release in 2003.  Of the extensive evidence submitted, 
however, there is no indication that the veteran's current 
heart problems or his CTS are related to service.  No medical 
nexus is of record.

Additionally, with regard to the evidentiary gap in this case 
between active service and the earliest 1998 heart complaints 
and 2002 CTS complaints, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claims that the veteran had an injury or disease in 
service, which resulted in chronic disabilities or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing heart 
and CTS complaints, symptoms, or findings for sixteen years 
and twenty years, respectively, between the period of active 
duty and the medical reports dated in 1998 and 2002 is itself 
evidence which tends to show that a heart condition and CTS 
did not have their onset in service or for many years 
thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003).

The only remaining evidence in favor of the veteran's 
contentions is his own personal statements and testimony.  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  He is not, however, competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder because he does 
not have the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence).

As there is no evidence that the veteran suffered from a 
heart condition or CTS in service, he did not seek any 
medical treatment until approximately 16 years (heart) and 20 
years (CTS) after his discharge from service, and no medical 
nexus supports his contentions, the claims must fail.  There 
is also no basis upon which to conclude that a heart 
condition may be presumed to be related to service.  See 
Hickson, supra.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claims for 
service connection, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
In this case, for the reasons and bases discussed above, a 
reasonable doubt does not exist regarding the veteran's 
claims that his heart condition and bilateral CTS are related 
to service.  There is not an approximate balance of evidence.  

B.  Bilateral Hearing Loss

The veteran alleges that his current bilateral hearing loss 
is the result of noise exposure during service.

VA has specifically defined what is meant by a "disability" 
for the purposes of service connection.  See 38 C.F.R. § 
3.385 (2007).  ("[I]mpaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.").

Review of the veteran's service medical records revealed that 
upon entrance into service, the veteran's hearing was noted 
to be 15/15 for both ears upon whispered voice testing.  See 
Standard Form (SF) 88, January 15, 1962.  In April 1966, the 
veteran's hearing was tested in conjunction with his transfer 
to Naval Reserve.  Again, his hearing was noted as 15/15 for 
both ears.  See SF 88, April 18, 1966.  In September 1967, 
the veteran's hearing was tested again for active duty.  
Results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
-5
-10
-5
LEFT
10
5
5
-5
-5
See SF 88, September 2, 1967.

The veteran's hearing was tested in November 1967 for release 
from active duty.  The hearing results were noted to be 
15/15.  See SF 88, November 30, 1967.  The veteran was again 
tested in February 1968 with the following results:






HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
n/a
0
LEFT
5
5
0
n/a
10

See SF 88, February 2, 1968.

Upon replacement examination in September 1971, the veteran's 
hearing was noted to be "OK" in all fields on his 
audiogram.  See SF 88, September 8, 1971.

In May 1974, audiological testing revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
10
5
LEFT
35
20
15
20
20

See SF 88, May 1, 1974.  

In September 1974, the veteran's hearing was reported as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
0
15
10
LEFT
10
10
5
5
25

See SF 88, September 11, 1974.
In a fitness for duty examination in April 1979, the 
veteran's hearing was reported as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
15
LEFT
25
25
20
10
20

See SF 88, April 26, 1979.  

An audiogram dated in February 1980 reported the following 
results:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
5
LEFT
10
15
5
10
15

The last examination associated with the veteran's service 
medical records was performed in September 1980, when the 
veteran reenlisted.  Unfortunately, the audiogram was not 
completed at that time.  See SF 88, September 17, 1980.  
There were no additional complaints of hearing loss or 
acoustic trauma during service.

In sum, there is no evidence of hearing loss during active 
duty; and there is no evidence of sensorineural hearing loss 
within one year of the veteran's service separation.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007); Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  In fact, there is no evidence of 
hearing problems for many decades after service discharge. 

The veteran first sought medical treatment for hearing loss 
in 2003 at the VA Medical Center (VAMC).  In a VA treatment 
noted dated in December 2004, the veteran stated that his 
hearing loss began while he was in service working on ships 
as a cook.  The examiner noted that the veteran had been 
evaluated by the Audiology Department the week prior and the 
veteran demonstrated 100 percent word recognition in both 
ears and had mild bilateral hearing loss.
In a deferred rating decision dated in June 2005, VA noted 
that acoustic trauma had not been conceded, but that the 
veteran did have a threshold shift in service.  It was also 
noted that the veteran had suffered a head injury very close 
to discharge.  There was no indication of any neurological 
problems, though the veteran did carry a diagnosis of 
migraine headaches.  

The veteran was subsequently scheduled for a VA audiology 
examination.  The examiner thoroughly reviewed the veteran's 
claims folder and stated that review of the veteran's service 
medical records revealed no significant change in hearing 
sensitivity when comparing the veteran's hearing evaluation 
in September 1967 to his last evaluation in February 1980.  
The examiner concluded that hearing loss was not caused by or 
the result of the veteran's military service.  See VA 
examination report, December 5, 2005.  The audiogram 
conducted in conjunction with the examination revealed the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
25
35
LEFT
15
25
25
20
35

In sum, the Board finds that the claim of service connection 
must fail as current medical evidence (i.e., the December 
2005 VA compensation examination report) fails to establish 
that the veteran has a current hearing loss disability for VA 
purposes.  See Hickson, supra; see also 38 C.F.R. § 3.385 
(2007).  Further, even if the Board were to assume that the 
veteran had hearing loss, it is notable that the December 
2005 VA examiner specifically discounted an etiological link 
to military service.  Under these circumstances, the 
disposition of this claim is based on the law, and not the 
facts of the case, and the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim.  There is not an 
approximate balance of evidence.  


ORDER

Entitlement to service connection for a heart condition is 
denied.

Entitlement to service connection for bilateral carpal tunnel 
syndrome is denied.

Entitlement to service connection for a bilateral hearing 
loss disability is denied.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is required 
prior to the adjudication of the veteran's claim of 
entitlement to service connection for migraine headaches.

The veteran was afforded a VA examination in January 2006 to 
determine the nature and etiology of his migraine headaches.  
The examiner commented that the veteran reported receiving 
his first treatment for headaches in 2004.  It was noted that 
the veteran had suffered from "nonspecific headaches" in 
service in July 1962.  The veteran did have a normal head 
computed tomography (CT) scan in September 2004 and normal 
magnetic resonance angiography (MRA) in October 2004.  The 
examiner concluded that the veteran had a remote history of 
migraine-type headaches in 2004 with negative neurological 
findings.  Rare headaches after 2004 and those that occur 
presently were "probably related to non-specific type or 
sinus-type headaches of a minor nature."  See VA examination 
report, January 18, 2006.  The examiner failed to state 
whether the veteran's headaches are related to service.  
Review of the veteran's service medical records also 
indicates the veteran was treated for sinus problems.  The 
examiner also failed to address this.

As such, the veteran must be afforded a new VA examination.  
As the Court explained in Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991), the Board may consider only independent 
medical evidence to support its findings.  The Court went on 
to say that, if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion, ordering a medical examination 
or citing recognized medical treatises in its decisions that 
clearly support its ultimate conclusions.  Colvin at 175.  
For the reasons described above, the veteran's claim must be 
remanded for another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
a new VA examination to determine the 
nature and etiology of his current 
migraine headaches.  The examiner should 
review the veteran's claims folder in 
conjunction with the examination and 
note that this has been accomplished in 
the examination report.  The examiner 
should pay particular attention to the 
veteran's July 1962 complaints of 
headaches in service.  The examiner 
should determine whether it is at least 
as likely as not that the veteran's 
current headaches are the result of a 
disease or injury in service.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.
2.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After they have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2007).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


